DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) filed on 02/19/2020 and 02/26/2020 are in compliance with the provisions of 37 CFR 1.97 and have been considered by the examiner. An initialed copy accompanies this Office Action.  
Drawings
The drawings filed on 12/13/2019 have been considered.
Claim Objections
Claim 8 is objected to because of the following informalities: 
Claim 8 recites a limitation within a parenthesis, i.e., “a ratio (halogen-containing compound:perovskite precursor)”. It is unclear whether the limitation is part of the claims or not. Appropriate correction is required. To advance prosecution, the Examiner will assume that the limitation within the parenthesis is part of the instant claim. Appropriate correction is required.
Claim Objections
Claims 1, 2, 9, 11 and 13 are objected to because of the following informalities:  
Claim 1 is objected for reciting a phrase “a first amine”. Applicant is suggested to replace the phrase with “an amine”.
Claim 2 is objected for reciting a phrase “a first concentration”. Applicant is suggested to replace the phrase with “a concentration”.
Claim 9 is objected for reciting a phrase “a second concentration”. Applicant is suggested to replace the phrase with “a concentration”.
Claim 11 is objected for reciting a phrase “a third concentration”. Applicant is suggested to replace the phrase with “a concentration”.
Claim 13 is objected for reciting a phrase “a fourth concentration”. Applicant is suggested to replace the phrase with “a concentration”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, 9, and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0084399 A1 (hereinafter Vak).
Initially, it is noted that the Vak reference is cited in the IDS filed on 02/26/2020 and in the international search report filed on 02/26/2020 as an “X” reference.
Regarding claims 1, 5, and 17, Vak discloses a thin film photoactive layer of a perovskite photoactive device and a method of making the same comprises applying at least one coating of a perovskite precursor solution and a polymer additive (See Abstract and [0007]). Vak discloses that the perovskite precursor solution (the claimed mixture) comprises at least once precursor compound (the claimed perovskite precursor) dissolved in a coating solvent. Vak further discloses that the polymer additive selected from a group including polyamine (See [0014]). The polymer additive (polyamine) reads on the claimed additive of a first amine. Additionally, the solvent of Vak includes acetone as recited in claim 5, which also reads on the claimed additive of ketone. Vak discloses that the perovskite 2 to form AMX3 (perovskite) (See [0087] and [0128]); thus, fulfills the limitation of upon removal of the solvent and the additive, the perovskite precursor (AX and MX3) is capable of being transformed into a perovskite (AMX3) as recited in claim 1. 
Regarding claim 3, Vak discloses that the perovskite (AMX3) containing A and M are cations and X is an anion (See [0017]).  
Regarding claim 4, Vak discloses that the perovskite precursor (MX2) comprises PbI2 (lead iodide) and SnI2 (tin iodide) (See [0063]).
Regarding claim 9, Vak discloses a concentration of 0.8M PbI2 (See [0134]). The concentration of PbI2 is equivalent to 0.8 mol/L which is within the instant claimed range. 
Regarding claim 18, Vak discloses a drying process in air (air drying) and at ambient (ambient drying) (See [0083]). In other words, the drying process (treating is preformed) in air and ambient environment. The drying environment inherent would have a relative humidity within the board claimed range between 0% and 100%.     

In view of the foregoing, the above claims have failed to patentably distinguish over the applied art. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Allowable Subject Matter
Claims 2, 6-8, 10-16, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH TUAN NGUYEN whose telephone number is (571)272-8082.  The examiner can normally be reached on M-F 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571) 272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHANH T NGUYEN/Primary Examiner, Art Unit 1761